¶37 (dissenting) — Using a flawed analysis leads the majority to conclude that Kitsap County’s sign ordinance as applied to Mattress Outlet’s raincoat-sign advertisements violates the First Amendment. Although the majority recognizes that the applicable test is the four-part test of Central Hudson, unfortunately the majority confuses the third and fourth prongs of that test. Cent. *519Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557, 100 S. Ct. 2343, 65 L. Ed. 2d 341 (1980). The majority’s conclusion is also directly at odds with the analysis in Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 101 S. Ct. 2882, 69 L. Ed. 2d 800 (1981). Metromedia, along with other cases, recognizes that regulation of offsite advertising aimed at passing motorists directly advances substantial governmental interests in both traffic safety and aesthetics, thus satisfying the third prong of the Central Hudson test. Finally, the majority misreads and thus misapplies City of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 123 L. Ed. 2d 99, 113 S. Ct. 1505 (1993) to conclude that the ordinance is not sufficiently tailored to satisfy the fourth prong of the Central Hudson test. I would hold that the Kitsap County ordinance is constitutional as applied to Mattress Outlet’s raincoat signs. Accordingly, I dissent.
Madsen, J.
*519ANALYSIS
¶38 In order to advertise its business, Mattress Outlet pays people to stand on street corners and wave at passing motorists while wearing sandwich-board “raincoats” that display Mattress Outlet’s advertising. Kitsap County Code (KCC) 17.445.070(C) prohibits the use of offsite billboards and signs such as the Mattress Outlet raincoats.
¶39 As the majority recognizes, Central Hudson provides the appropriate analysis for deciding whether the ordinance unconstitutionally restricts commercial speech.4 The parties agree that only the third and fourth prongs of the Central Hudson test are at issue, i.e., whether the ordinance directly advances a substantial government interest and, if so, whether its restriction is no more extensive *520than necessary. See Cent. Hudson, 447 U.S. at 566.5 The majority concludes that neither prong is satisfied as to either of the governmental interests claimed, traffic safety and aesthetics. Turning first to the third prong, the majority asserts that the effect of the raincoat signs on traffic safety is “mere speculation.” Majority at 513, 514. This assertion is contradicted by Metromedia, which established that the First Amendment does not prevent local governments from prohibiting offsite commercial billboards in the interests of traffic safety and aesthetics.6
¶40 In Metromedia, 453 U.S. 490, the United States Supreme Court dealt with a San Diego ordinance that allowed on-premises advertising but prohibited off-premises advertising, subject to certain exceptions. The same governmental interests asserted here were advanced by the city of San Diego. The Court applied the Central Hudson test, beginning with the observation that it “is far too late” to contend that either traffic safety or aesthetics is not a substantial governmental goal. Metromedia, 453 U.S. at 507-08. In addressing the third prong of the test, the Court accepted the local lawmakers’ determination that advertising designed to divert a driver’s attention from the roadway is a real and substantial risk to safety:
We. . . hesitate to disagree with the accumulated, commonsense judgments of local lawmakers and of the many reviewing courts that billboards are real and substantial hazards to traffic safety. There is nothing here to suggest that *521these judgments are unreasonable. As we said in a different context:
We would be trespassing on one of the most intensely local and specialized of all municipal problems if we held that this regulation had no relation to the traffic problem of New York City. It is the judgment of the local authorities that it does have such a relation. And nothing has been advanced which shows that to be palpably false.
Metromedia, 453 U.S. at 509 (quoting Ry. Express Agency, Inc. v. New York, 336 U.S. 106, 109, 69 S. Ct. 463, 93 L. Ed. 533 (1949)). The Court held that as a matter of law an ordinance prohibiting advertising designed to be viewed from the street relates to traffic safety. Metromedia, 453 U.S. at 508-09 (adopting the reasoning in the lower court decision, Metromedia v. City of San Diego, 26 Cal. 3d 848, 610 P.2d 407, 164 Cal. Rptr. 510 (1980)). In fact, the Court expressly stated that “the prohibition of offsite advertising is directly related to the stated objectives of traffic safety and esthetics.” Metromedia, 453 U.S. at 511.
¶41 Citing Metromedia, the Ninth Circuit similarly held in a case involving a Seattle billboard ordinance that “[a]s a matter of law Seattle’s ordinance, enacted to further the city’s interest in aesthetics and safety, is a constitutional restriction on commercial speech without detailed proof that the billboard regulation will in fact advance the city’s interests.” Ackerley Communications of N.W., Inc. v. Krochalis, 108 F.3d 1095, 1099-1100 (9th Cir. 1997) (emphasis added). And this court similarly has acknowledged a direct relationship between regulation of outdoor advertising messages and traffic safety Markham Adver. Co. v. State, 73 Wn.2d 405, 421, 439 P.2d 248 (1968). Because, as a matter of law, restricting the use of billboards and signs directly advances a substantial government interest in traffic safety, this court should hold that the ordinance at issue here satisfies the third prong of the Central Hudson test.
¶42 However, instead of a straightforward application of the Central Hudson test, the majority relies on Discovery *522Network for what it believes is a “minimal benefit” approach. The majority proposes that the “minimal benefit” of “prohibiting persons from wearing signage” is a reason why the ordinance fails to directly advance the county’s interest in traffic safety. Majority at 514. However, this reasoning both misapplies Discovery Network and mistakenly incorporates the fourth prong of Central Hudson into the third prong.
¶43 Discovery Network did not concern the third prong of the Central Hudson test. Instead, the Court analyzed the degree of benefit resulting from the ordinance at issue when deciding whether its restriction was more extensive than necessary, i.e., the fourth prong of Central Hudson. Discovery Network, 507 U.S. at 416 n.12, 417, 428. In Discovery Network, the Court found unconstitutional a city of Cincinnati ordinance prohibiting the distribution of commercial handbills on public property, under which the city ordered removal of “commercial” newsracks but not racks containing newspapers. The fatal flaw in the ordinance at issue in Discovery Network was not that it failed to advance a legitimate interest, but rather that it did so in an impermissible manner. Application of the ordinance led to removal of only 62 newsracks while about 1,500-2,000 remained in place. This benefit, the Court agreed, was “minute” and “paltry.” Discovery Network, 507 U.S. at 417-18. The Court also determined that the categorical ban on commercial newsracks placed too much importance on a distinction between commercial speech and noncommercial speech, given that much of the content of ordinary newspapers is commercial speech. The distinction, the Court said, bore “no relationship whatsoever” to Cincinnati’s interests in safety and aesthetics. Discovery Network, 507 U.S. at 423, 424. As the dissent in Discovery Network noted, “[although the Court does not say so, there can be no question that Cincinnati’s prohibition against respondents’ newsracks ‘directly advances’ its safety and esthetic interests because, if enforced, the city’s policy will decrease the number of newsracks on its street corners.” Discovery *523Network, 507 U.S. at 440 (Rehnquist, C.J., dissenting). The Court did not suggest that the degree of benefit is relevant to the third prong of the Central Hudson test.
¶44 In this case, the ordinance at issue directly reduces the number of signs at street corners that may distract motorists. Thus, there is no question that it advances the interest in traffic safety. In short, regardless of the degree of benefit, the ordinance directly advances the county’s legitimate interest in traffic safety.
¶45 The majority also relies on Edenfield v. Fane, 507 U.S. 761, 113 S. Ct. 1792, 123 L. Ed. 2d 543 (1993) and Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 121 S. Ct. 2404, 150 L. Ed. 2d 532 (2001) for the proposition that for this court to sustain the restriction on offsite advertising, Kitsap County must demonstrate that the harms the ordinance addresses are real and materially alleviated by the restriction. Majority at 513. While the majority quotes this standard from Lorillard, it instills in it a stricter meaning than the United States Supreme Court did. Significantly, the Court also said in Lorillard:
We do not, however, require that “empirical data come . . . accompanied by a surfeit of background information. . . . [W]e have permitted litigants to justify speech restrictions by reference to studies and anecdotes pertaining to different locales altogether, or even, in a case applying strict scrutiny, to justify restrictions based solely on history, consensus, and ‘simple common sense.’ ”
Lorillard, 533 U.S. at 555 (quoting Fla. Bar v. Went For It, Inc., 515 U.S. 618, 628, 115 S. Ct. 2371, 132 L. Ed. 2d 541 (1995)). Thus, Lorillard confirms that consensus and common sense can be significant factors in assessing whether harms are real and a given restriction will alleviate them, or, conversely, that the restriction will not alleviate the harms. For example, the Court found in Lorillard that a ban of in-store tobacco advertising below five feet did not advance the State’s interest in preventing minors from using tobacco on the commonsense grounds that some children are over five feet tall and others may look up (and *524thus could still view advertisers’ messages). Lorillard, 533 U.S. at 566. Edenfield is distinguishable because there the Court found that a rule prohibiting direct solicitation by certified public accountants did not directly advance the governmental interest asserted because two studies expressly contradicted the Board of Accountancy’s contention that personal solicitation by certified public accountants creates a danger of fraud, overreaching, or compromised independence. Edenfield, 507 U.S. at 771-72.
¶46 Much more importantly, neither Lorillard nor Eden-field contradicts Metromedia’s conclusion that “the prohibition of offsite advertising is directly related to the stated objectives of traffic safety and esthetics.” Metro-media, 453 U.S. at 511.
¶47 In Central Hudson itself, the Court found the asserted governmental interest in energy conservation was advanced by an order requiring electric utilities in New York State to cease all advertising that promoted the use of electricity. The Court held that the order directly and materially served the legitimate government interest in energy conservation, acknowledging “an immediate connection between advertising and demand for electricity.” Central Hudson, 447 U.S. at 569. Indeed, the Court reasoned that appellant Central Hudson “would not contest the advertising ban unless it believed that promotion would increase its sales.” Id. The Court did not consider, nor require, empirical evidence to satisfy the third Central Hudson prong.
¶48 Here, Mattress Outlet would not use its raincoat-signs to advertise if the signs did not, as Mattress Outlet admits, call drivers’ attention away from the roadway. Because the ordinance at issue here removes raincoat-signs from sidewalks adjacent to passing motorists, an immediate connection exists between that regulation and the county’s interest in traffic safety. On the basis of the county’s substantial interest in traffic safety alone, the ordinance satisfies the third prong of the Central Hudson test.
*525¶49 The majority next dismisses Kitsap County’s interest in aesthetics as a justification for its ordinance without citing a single case in support of its conclusion. Majority at 514-15. The majority says that the signs are only in place temporarily and are not of a type usually thought of when aesthetics are considered. Majority at 514-15. Again the majority fails to recognize that Metromedia is directly to the contrary, as are other decisions by the United States Supreme Court, the Ninth Circuit, and this court.
¶50 In Metromedia, the Court concluded that a local government’s interest in avoiding visual clutter is sufficient to justify a prohibition of billboards and signs. Metromedia, 453 U.S. at 507-08, 510. The Court made the same observation in Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 806-07, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (1984) (expressly reaffirming the majority in Metromedia). The Ninth Circuit also recognizes that a substantial interest in aesthetics can justify a ban on billboards. Ackerley Communications, 108 F.3d at 1099. This court likewise recognizes aesthetic values as an independent basis for regulating outdoor advertising. Markham, 73 Wn.2d at 421.
¶51 The majority also provides no support for its conclusion that raincoat-signs are not the type of signs that contribute to visual blight. To the contrary, large, yellow, portable raincoat-signs lie wholly within the scope of signage considered to be visual blight. Billboards visible from streets and highways contribute to visual blight. Metromedia, 453 U.S. at 510. Signs measuring 15 by 44 inches posted on utility poles are visual blight. Vincent, 466 U.S. at 792, 810. Signs posted by homeowners in their yards contribute to visual clutter. City of Ladue v. Gilleo, 512 U.S. 43, 54, 114 S. Ct. 2038, 129 L. Ed. 2d 36 (1994) (striking the city ordinance on other grounds). Federal and state courts have specifically identified portable signs as contributing to visual blight. E.g., Lindsay v. City of San Antonio, 821 F.2d 1103, 1109 (5th Cir. 1987); Harnish v. Manatee County, 783 F.2d 1535, 1540 (11th Cir. 1986) (superseded on other grounds by federal rule of civil procedure); Barber v. Mu*526nicipality of Anchorage, 776 P.2d 1035, 1038 (Alaska 1989). Mattress Outlet’s raincoat-signs, like numerous other forms of visual clutter, contribute to visual blight. By prohibiting the use of the raincoat-signs as offsite commercial advertising, the ordinance directly advances Kitsap County’s substantial interest in alleviating visual blight. The ordinance thus also satisfies the third prong of the Central Hudson test on the basis of aesthetic interests.
¶52 Contrary to the majority, I would apply well-established case law and in doing so conclude that the ordinance meets the third prong of Central Hudson.
¶53 The Kitsap County ordinance is also sufficiently tailored to meet the fourth prong of the Central Hudson test. See Board of Trs. v. Fox, 492 U.S. 469, 476-81, 109 S. Ct. 3028, 106 L. Ed. 2d 388 (1988); United States v. Edge Broad. Co., 509 U.S. 418, 429, 113 S. Ct. 2696, 125 L. Ed. 2d 345 (1993). As to this prong, Mattress Outlet’s challenge succeeds only if it establishes that its raincoat-signs fall outside the confines of a properly drawn prohibition. See Fox, 492 U.S. at 482 (“[t]he person invoking the commercial-speech narrow-tailoring rule asserts that the acts of his that are the subject of the litigation fall outside what a properly drawn prohibition could cover” (emphasis omitted)). As the majority states, the ordinance is not tested facially, but as applied to Mattress Outlet’s particular form of commercial speech. Fox, 492 U.S. at 482; see majority at 508. The question before this court is therefore properly framed as whether Mattress Outlet’s use of raincoat-signs as offsite advertising may be prohibited in the interests of traffic safety and aesthetics. The majority erroneously views the issue as whether the ordinance “could be narrowly tailored so as to accommodate the reasonable use of apparel displays.” Majority at 515. Like the use of commercial billboards in Metromedia and political posters in Vincent, Mattress Outlet’s use of raincoat-signs may be prohibited to promote traffic safety and aesthetics.
¶54 Central Hudson’s fourth prong requires a “reasonable fit” between a regulatory prohibition and the interests *527that it serves. Discovery Network, 507 U.S. at 416. A reasonable fit is “not necessarily [a] perfect” fit, “but one whose scope is ‘in proportion to the interest served,’. . . not necessarily the least restrictive means but... narrowly tailored.” Fox, 492 U.S. at 480 (quoting In re R.M.J., 455 U.S. 191, 203, 102 S. Ct. 929, 71 L. Ed. 2d 64 (1982)). As such, “almost all of the restrictions disallowed under Central Hudson’s fourth prong have been substantially excessive, disregarding ‘far less restrictive and more precise means.’ ” Fox, 492 U.S. at 479 (quoting Shapero v. Ky. Bar Ass’n, 486 U.S. 466, 476, 108 S. Ct. 1916, 100 L. Ed. 2d 475 (1988)).
¶55 The majority mistakenly believes that Discovery Network is analogous and that under Discovery Network Kitsap County’s ordinance is unconstitutional under the fourth prong of the Central Hudson test. Majority at 514. However, the majority fails to heed the cautionary words of the Court in Discovery Network when it distinguished Metromedia. The Court said that unlike the ordinance at issue in Metromedia, the ordinance in Discovery Network was applied in a way that unjustifiably discriminated between commercial and noncommercial speech. Discovery Network, 507 U.S. at 425 n.20. The city of Cincinnati sought to ban newsracks used to distribute commercial handbills comprised mostly of advertising, while at the same time it allowed identical newsracks used to distribute ordinary newspapers containing up to 70 percent advertising. Discovery Network, 507 U.S. at 419-20, 420 n.16. The ordinance failed because, without any legitimate basis for doing so, it discriminated against newsracks that were no more harmful than those permitted. Discovery Network, 507 U.S. at 418. The Court in Discovery Network accordingly found the distinction between commercial handbills and ordinary newspapers unjustified. Discovery Network, 507 U.S. at 419-20. In contrast, the ordinance at issue here does not make such a distinction; it simply prohibits offsite bill*528boards and signs.7 KCC 17.445.070(C). Restated, unlike the city in Discovery Network, Kitsap County has not attempted to distinguish “low value” commercial speech for purposes of a selective ban or to permit signs that are as disruptive of traffic as those prohibited. The analogy drawn by the majority is thus inaccurate and inappropriate. Government regulations may distinguish between different categories of commercial speech. Discovery Network, 507 U.S. at 425 n.20. Discovery Network provides no basis here for finding a First Amendment violation.8
¶56 The majority also erroneously reasons that the Kitsap County ordinance fails the Central Hudson test because, the majority says, the ordinance “burdens substantially more speech than is necessary.” Majority at 515. That, however, is not the narrow tailoring test defined in Central Hudson. The Central Hudson test as explained in Fox merely looks for a reasonable fit between an ordinance’s prohibition of commercial speech and the government interest served. Fox, 492 U.S. at 480. The Court in Discovery Network, for example, found a poor fit between the ordinance in question and the city’s interest in aesthetics because the ordinance was applied in a discriminatory fashion to remove only 62 of 1,500 unsightly newsracks. Discovery Network, 507 U.S. at 417-18. The Court determined that the ordinance as applied bore “no relationship *529whatsoever” to the city’s interest in safety and aesthetics and thus was “an impermissible means of responding to the city’s admittedly legitimate interests.” Discovery Network, 507 U.S. at 423, 424. Discovery Network did not establish a rule against removing all newsracks from sidewalks. Discovery Network, 507 U.S. at 427-28. In suggesting as much, the majority conflates the Central Hudson test with overbreadth and vagueness challenges which Mattress Outlet cannot sustain.9 While Mattress Outlet has speculated about the possibility that the ordinance might be applied to prohibit normal apparel, the hypothetical case of a pedestrian cited for wearing a shirt with a company’s name or logo is not before this court. Further, unlike the plaintiffs in Fox, Mattress Outlet may not claim infringement of noncommercial speech interests. See Fox, 492 U.S. at 482-84. As the majority says, Mattress Outlet’s raincoat-signs fall squarely within the scope of the Kitsap County ordinance. Majority at 510-11. Ordinances like KCC 17-.445.070(C) which prohibit offsite commercial advertising are consistently upheld as constitutional. See Metromedia, 453 U.S. at 512; Vincent, 466 U.S. at 806-07 (affirming Metromedia); Outdoor Sys., Inc. v. City of Mesa, 997 F.2d 604 (9th Cir. 1993); Ackerly Communications, 108 F.3d at 1099; Nat’l Adver. Co. v. City of Orange, 861 F.2d 246 (9th Cir. 1988) (invalidating ordinance on other grounds only as to noncommercial speech); cf. Markham Adver. Co. v. State, 73 Wn.2d 405, 439 P.2d 248 (1968). As applied to Mattress Outlet’s use of offsite raincoat signs to direct commercial messages to passing motorists, the Kitsap County ordinance is a valid prohibition that should be upheld.
C. Johnson, Bridge, and Fairhurst, JJ., concur with Madsen, J.

 Mattress Outlet maintains that the Washington State Constitution provides more protection for its advertising than the First Amendment but makes this claim with respect to an unavailing overbreadth challenge. In connection with the kind of constitutional inquiry addressed here, this court has determined that the analysis for assessing the constitutionality of restrictions on commercial speech is the same under the state constitution as under the First Amendment. Ino Ino, Inc. v. Bellevue, 132 Wn.2d 103, 116, 937 P.2d 154, 943 P.2d 1358 (1997); Nat’l Fed’n of Retired Persons v. Ins. Comm’r, 120 Wn.2d 101, 119, 838 P.2d 680 (1992).


 The speech in question, Mattress Outlet’s advertising raincoat-signs, concerns a lawful activity and is not misleading, thus satisfying the first prong of the Central Hudson test, and the government has a substantial interest in traffic safety and aesthetics, thus satisfying the second prong. See Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557, 566, 100 S. Ct. 2343, 65 L. Ed. 2d 341 (1980).


 There are several opinions in Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 101 S. Ct. 2882, 69 L. Ed. 2d 800 (1981). All of my references to Metromedia will be to that part of the four-member plurality opinion joined by Justice Stevens, thus comprising a decision of the majority of the Court. See Metromedia, 453 U.S. at 541 (Stevens, J., dissenting in part, joining parts I through IV of the lead opinion). I note that other members of the Court also agreed with relevant parts of the plurality in separate opinions, although I do not specifically cite all of the opinions on each point.


 Notably, the Kitsap County ordinance is very much like other ordinances found to apply only to commercial speech. The Kitsap County Code regulates signs that “call[ ] attention to a business, product, activity, person, or service.” KCC 17.110.675. The municipal ordinance at issue in Suffolk v. Hulse prohibited offsite signs which direct attention to a business, community, service, entertainment, or attraction. Suffolk Outdoor Adver. Co. v. Hulse, 43 N.Y.2d 483, 373 N.E.2d 263, 402 N.Y.S.2d 368 (1977), cited in Metromedia, 453 U.S. at 499. Moreover, the conditionally exempted temporary signs noted by the majority may be distinguished from Mattress Outlet’s raincoat-signs. Farm produce and holiday bazaar sandwich board signs must be onsite; other holiday bazaar signs require a permit; yard sale signs are limited to four square feet, making them much smaller than Mattress Outlet’s raincoat-signs. KCC 17.445.090. Additionally, these signs are likely to be temporary or seasonal.


 It is also interesting to note that even as to distinguishing between commercial and noncommercial speech, the Court described its holding in Discovery Network as “narrow” and said that it did not reach the question whether under other facts and circumstances a community might be able to justify differential treatment of commercial and noncommercial newsracks. Discovery Network, 507 U.S. at 428.


 “A successful attack upon a commercial-speech restriction on narrow-tailoring grounds .. . does not assure a defense to those whose own commercial solicitation can be constitutionally proscribed.” Fox, 492 U.S. at 483 (citing Cent. Hudson, 447 U.S. 557; Shapero v. Ky. Bar Ass’n, 486 U.S. 466, 108 S. Ct. 1916, 100 L. Ed. 2d 475 (1988)); see also Fox 492 U.S. at 481 (stating that the alleged overbreadth applied to Fox’s noncommercial speech).